Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 1 of 14 Page ID #:769




     1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
    11   EVOX PRODUCTIONS, LLC, a                Case No. 2:20-cv-02907-JWH-JEMx
           Delaware limited liability company,
   12                                            CIVIL TRIAL SCHEDULING
                     Plaintiff,                  ORDER
    13
               v.
   14                                            Last day to Conduct Settlement
         AOL INC., a Delaware corporation;       Conference: 9/3/2021
    15   OATH INC., a Delaware corporation;
         VERIZON MEDIA INC., a Delaware          Deadline for Hearing on Motions in
   16      corporation; and                      Limine: 9/10/2021 at 9:00 a.m.
         DOES 1-10,
   17                                            Final Pretrial Conference: 9/17/2021 at
                     Defendants.                 11:00 a.m.
   18
                                                 Jury Trial: 10/4/2021 at 9:00 a.m.
   19
                                                 Trial Estimate: 4 days
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 2 of 14 Page ID #:770




     1             This case is set for trial before the Honorable John W. Holcomb,
    2    Courtroom 2, United States District Court, 3470 Twelfth Street, 2nd Floor,
    3    Riverside, California.
    4                 I. AMENDING PLEADINGS AND ADDING PARTIES
    5              There is no separate deadline for the parties to amend their pleadings or
    6    to add parties. Parties who wish to amend pleadings or to add parties shall
    7    comply with Rule 15(a) and, if applicable, Rule 16(b)(4) of the Federal Rules of
    8    Civil Procedure, as well as L.R. 15-1 through L.R. 15-3 and L.R. 16-14.
    9                                        II. MOTIONS
   10    A.        Schedule and Procedures
    11             Judge Holcomb hears motions in civil cases on Fridays at 9:00 a.m. The
   12    cut-off date for hearing motions is the last day on which motions will be heard;
   13    i.e., the motion must be filed at least 28 days before the deadline in accordance
   14    with the requirements of L.R. 6-1. A copy of every motion-related document
   15    filed must be delivered to the chambers drop box outside Courtroom 2 or
   16    transmitted to chambers via FedEx, UPS, or other overnight delivery service
   17    (the “Mandatory Chambers Copy”). The cut-off date applies to all
   18    non-discovery motions except motions directly related to the conduct of trial
   19    (e.g., motions in limine and motions to sever parties or to bifurcate issues for
   20    trial).
   21              The parties are also reminded about their obligation to comply with
   22    L.R. 7-3, which requires a Conference of Counsel at least seven days before a
   23    party files most types of motions. The Court may deny a motion sua sponte if the
   24    moving party fails to comply strictly with L.R. 7-3.
   25    B.        Motions in Limine
   26              All motions in limine (including Daubert motions) and other trial-related
   27    motions must be filed at least 28 days before the Final Pretrial Conference and
   28    properly noticed for hearing one week before the date of the Final Pretrial

                                                    -2-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 3 of 14 Page ID #:771




     1   Conference. Oppositions to motions in limine are due 21 days before the Final
    2    Pretrial Conference (i.e., 14 days before the hearing on motions in limine).
    3    Replies will not be accepted.
    4          Counsel shall meet and confer thoroughly in an effort to limit or eliminate
    5    the need for such trial-related motions. Memoranda of Points and Authorities in
    6    support of or in opposition to motions in limine shall not exceed 10 pages.
    7    Motions shall not be compound; i.e., each motion shall address only one item of
    8    evidence or witness. If common grounds for exclusion or admission apply to
    9    multiple items of evidence or witnesses, each motion shall address only one
   10    category of evidence or witnesses. Motions in limine should not be disguised
    11   motions for summary judgment or summary adjudication.
   12    C.    Withdrawal and Non-Opposition of Motions
   13          All parties and counsel must comply with L.R. 7-16, which provides as
   14    follows:
   15          Any moving party who intends to withdraw the motion before the
   16          hearing date shall file and serve a withdrawal of the motion, not later
   17          than seven (7) days preceding the hearing. Any opposing party who
   18          no longer intends to oppose the motion, shall file and serve a
   19          withdrawal of the opposition, not later than seven (7) days preceding
   20          the hearing.
   21    Failure to comply with this notification requirement may result in the imposition
   22    of sanctions on the offending counsel or party.
   23                                    III. DISCOVERY
   24          Counsel shall initiate all discovery other than depositions at least 45 days
   25    before the cut-off date. The Court will not approve stipulations between
   26    counsel that permit responses to be served after the cut-off date except in
   27    unusual circumstances and for good cause shown.
   28

                                                 -3-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 4 of 14 Page ID #:772




     1         All depositions must be completed by the discovery cut-off deadline.
    2    Counsel shall lodge all original depositions that will be used in trial with the
    3    Courtroom Deputy Clerk on the first day of trial.
    4          Counsel are expected to resolve discovery problems without the
    5    assistance of the Court. Discovery disputes have been referred to the Magistrate
    6    Judge assigned to this case. The discovery cut-off is the last date to complete
    7    discovery, including expert discovery. It is also the last day for hearing any
    8    discovery motion.
    9          If not separately set forth above, the required expert disclosures shall be
   10    made 70 days before the discovery cut-off date.
    11                        IV. SETTLEMENT PROCEDURES
   12          Counsel must complete a settlement conference under the Court-
   13    Directed ADR Program (L.R. 16-15.4) no later than the date set by the Court
   14    above. If the parties desire to participate in an ADR procedure other than that
   15    elected in the Rule 26(f) Scheduling Report and Order, they shall file a
   16    stipulation with the Court. This request will not necessarily be granted.
   17          Counsel shall include in the proposed Pretrial Conference Order a status
   18    report detailing what procedure has been followed and the status of settlement
   19    efforts. The case may not proceed to trial unless all parties, including the
   20    principals of all corporate parties, have appeared personally at a settlement
   21    conference and have complied with L.R. 16-15.5.
   22          If a settlement is reached, it shall be reported immediately to this Court as
   23    required by L.R. 16-15.7. In all cases set for jury trial, the parties must notify
   24    the Court, no later than the Wednesday preceding the Monday trial date, of any
   25    settlement, so that the necessary arrangements can be made to bring in a
   26    different case for trial or to notify the members of the public who would
   27    otherwise be reporting for jury duty that their services are not needed that date.
   28    Failure to comply with this notification requirement may result in the

                                                  -4-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 5 of 14 Page ID #:773




     1   imposition of sanctions on counsel for one or more parties, or their clients, or
    2    both.
    3                        V. FINAL PRETRIAL CONFERENCE
    4            The Court will conduct a Final Pretrial Conference pursuant to Rule 16 of
    5    the Federal Rules of Civil Procedure and L.R. 16-1 on the date and time listed
    6    above. Each party appearing in this action shall be represented at the Final
    7    Pretrial Conference and at all pretrial meetings by its lead trial counsel. Counsel
    8    should be prepared to discuss streamlining the trial, including the presentation
    9    of testimony by deposition excerpts, time limits, stipulations regarding
   10    undisputed facts, and the qualification of experts by admitted resumes. In rare
    11   cases where the Pretrial Conference is waived by the Court, counsel must follow
   12    L.R. 16-11. This Court does not exempt pro per parties from the requirements of
   13    L.R. 16.
   14        VI. MATTERS TO BE DISCUSSED AT THE FINAL PRETRIAL
   15                                      CONFERENCE
   16            Counsel shall be prepared to discuss the following matters with the Court
   17    at the Pretrial Conference:
   18    •       the witnesses all parties intend to call during their respective cases, and
   19            the amount of time necessary for direct and cross examination of each
   20            witness;
   21    •       any anticipated problems in scheduling witnesses;
   22    •       any evidentiary issues, including anticipated objections under Rule 403 of
   23            the Federal Rules of Evidence, and objections to exhibits;
   24    •       jury selection procedures;
   25    •       all pretrial motions, including motions in limine and motions to bifurcate
   26            and to sever (which, as noted above, must be set for hearing at least one
   27            week before the Pretrial Conference);
   28

                                                   -5-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 6 of 14 Page ID #:774




     1   •     any disputed jury instructions, and the form of the instructions that will be
    2          given to the jury at the outset of the case, i.e., before opening statements
    3          and presentation of evidence;
    4    •     whether any counsel intends to use any evidence or demonstrative aid in
    5          opening statement; and
    6    •     motions to exclude witnesses from the courtroom during trial testimony.
    7          If counsel for any party needs to arrange for the installation of their own
    8    equipment, such as video monitors, notebooks, or projection equipment, counsel
    9    shall notify the Courtroom Deputy Clerk no later than 4:00 p.m. on the
   10    Wednesday before trial so that the necessary arrangements can be made.
    11                              VII. PRETRIAL FILINGS
   12          Counsel shall submit carefully prepared Memoranda of Contentions of
   13    Fact and Law (which may also serve as the trial briefs) and proposed Pretrial
   14    Conference Orders in accordance with the provisions of L.R. 16-4 through 16-7.
   15    The form of the proposed Pretrial Conference Order shall be in conformity with
   16    the form set forth in Appendix A to the Local Rules.
   17          The filing schedule for pretrial documents is as follows:
   18    A.    At Least 28 Days before Final Pretrial Conference
   19    •     Motions in limine (which, as noted above, must be set for hearing at least
   20          one week before the Pretrial Conference)
   21    B.    At Least 21 Days before Final Pretrial Conference
   22    •     Memorandum of contentions of fact and law
   23    •     Witness lists
   24    •     Joint exhibit list
   25    •     Oppositions to motions in limine (which, as noted above, must be set for
   26          hearing at least one week before the Pretrial Conference)
   27    C.    At Least 14 Days before Final Pretrial Conference
   28    •     Proposed Final Pretrial Conference Order

                                                 -6-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 7 of 14 Page ID #:775




     1   •       Proposed jury instructions and any objections thereto
    2    •       Proposed verdict forms
    3    •       Statement of the case
    4    •       Proposed voir dire questions, if desired
    5    D.      At Least 7 Days before Trial:
    6    •       Trial briefs, if desired.
    7            In drafting the Proposed Final Pretrial Conference Order, counsel shall
    8    make a good faith effort to agree on, and to set forth, as many uncontested facts
    9    as possible. The Court may read the uncontested facts to the jury at the start of
   10    the trial.
    11           In drafting the factual issues in dispute for the Proposed Final Pretrial
   12    Conference Order, the issues of fact should track the elements of a claim or
   13    defense upon which the jury would be required to make findings. Counsel
   14    should attempt to state issues in ultimate fact form, not in the form of
   15    evidentiary fact issues (i.e., “was the defendant negligent?”; “was such
   16    negligence the proximate cause of injury to the plaintiff?”; “was the plaintiff
   17    negligent?”; not, “was the plaintiff standing on the corner of 5th Street and
   18    Spring Avenue at 10:00 a.m. on May 3?”). Counsel may list sub-issues under
   19    the headings of ultimate fact issues, but shall not use this as a device to list
   20    disputes over evidentiary matters.
   21            Issues of law should state legal issues upon which the Court will be
   22    required to rule after the Pretrial Conference, including during the trial, and
   23    should not list ultimate fact issues to be submitted to the trier of fact.
   24            Each party shall list and identify its respective expert witnesses, if any.
   25    Failure of a party to list and identify an expert witness in the Proposed Final
   26    Pretrial Conference Order shall preclude a party from calling that expert witness
   27    at trial.
   28

                                                   -7-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 8 of 14 Page ID #:776




     1   E.    Exhibit and Witness Lists
    2          Counsel are to prepare their exhibits by placing them in three-ring binders
    3    that are tabbed down the right side with exhibit numbers. The spine portion of
    4    the binder shall indicate the volume number and contain an index of each exhibit
    5    including in the volume. The binders are to be prepared with an original for the
    6    Courtroom Deputy Clerk, which shall be tagged with the appropriate exhibit
    7    tags in the upper right hand corner of the first page of each exhibit, and one copy
    8    for the Court (“bench book”). Each binder shall contain an index of the
    9    included exhibits. The exhibits are to be numbered in accordance with
   10    L.R. 26-3.
    11         The Court requires the following to be submitted to the Courtroom
   12    Deputy Clerk on the first day of trial:
   13    •     The original exhibits with the Court’s exhibit tags. The parties shall use
   14          yellow tags for Plaintiff and blue tags for Defendant, which shall be
   15          stapled to the front of the exhibit on the upper right corner with the case
   16          number, case name, and exhibit number placed on each tag. Counsel can
   17          obtain exhibit tags at the Clerk’s Office, Room 134, 1st Floor, 3470
   18          Twelfth Street, Riverside. Exhibit Tags (Plaintiff & Defendant, form
   19          G-014) are also available on the Court’s website, under “Court
   20          Procedures”, “Forms”.
   21    •     One bench book with a copy of each exhibit for use by the Court, tabbed
   22          with numbers as described above. (Court’s exhibit tags not necessary.)
   23    •     Three copies of exhibit index.
   24          The exhibit index shall be in the following form:
   25
   26
   27
   28

                                                   -8-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 9 of 14 Page ID #:777




     1   Case No.                    Case Name:
    2    Exhibit No.      Description                      Date Identified     Date Admitted
    3    3                1/30/2005 Letter from Doe
    4                     to Roe

    5    •     Three copies of witness lists in the order in which the witnesses may be
    6          called to testify.
    7          The witness lists shall be in the following form:
    8    Case No.                    Case Name:
    9    Witness Name                                   Date Called to Testify
   10    1. John Doe
    11   2. Jane Roe
   12
   13          All counsel shall meet no later than 10 calendar days before trial and shall
   14    stipulate to the extent possible regarding foundation, waiver of the best evidence
   15    rule, and admission into evidence of exhibits at the start of trial. The exhibits to
   16    be received will be noted on the extra copies of the exhibit lists.
   17                               VIII. COURT REPORTER
   18          At least 7 days before the commencement of trial, counsel for the parties
   19    shall provide the court reporter with a list of unusual words, phrases, and
   20    spellings that may come up during trial. This information should be emailed to
   21    Court Reporter Services at ReportersCACD@cacd.uscourts.gov.
   22                               IX. JURY INSTRUCTIONS
   23          Fourteen calendar days prior to the L.R. 16-2 Meeting of Counsel,
   24    counsel shall exchange proposed jury instructions and special verdict forms (if
   25    applicable). Seven calendar days prior to the L.R. 16-2 meeting, counsel shall
   26    exchange any objections to the instructions and special verdict forms. Prior to or
   27    at the time of the L.R. 16-2 meeting, counsel shall meet and confer with the goal
   28

                                                  -9-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 10 of 14 Page ID #:778




     1   of reaching agreement regarding one set of joint, undisputed jury instructions
     2   and one special verdict form.
     3         The parties shall file proposed jury instructions fourteen calendar days
     4   before the Final Pretrial Conference. As always, the parties must submit
     5   Mandatory Chambers Copies to the Court. In addition, the parties must submit
     6   electronic versions (in Word format) to the Court at the following e-mail
     7   address: JWH_Chambers@cacd.uscourts.gov.
     8         As noted above, the parties must act jointly to submit proposed jury
     9   instructions. The parties must submit one set of agreed upon jury instructions.
    10   At the same time, the parties must submit another set of jury instructions
    11   containing the instructions upon which the parties disagree and the objections to
    12   those instructions. Where the parties disagree on an instruction, the party
    13   opposing the instruction must attach a short (i.e., one to two paragraphs)
    14   statement supporting the objection and the party submitting the instruction
    15   must attach a short statement supporting the instruction. Each statement
    16   should be on a separate page and should follow directly after the disputed
    17   instruction.
    18         Accordingly, the parties ultimately will submit one document or, if the
    19   parties disagree over any proposed jury instructions, two documents. If the
    20   parties submit two documents, those documents should consist of: (1) a set of
    21   agreed upon jury instructions; and (2) a set of disputed jury instructions along
    22   with reasons supporting and opposing each disputed instruction.
    23         Where the Manual of Model Civil Jury Instructions for the Ninth
    24   Circuit provides a version of a requested instruction, the parties should submit
    25   the Model instruction. Where California law applies, the Court prefers counsel
    26   to use JUDICIAL COUNCIL OF CALIFORNIA, CIVIL INSTRUCTIONS—(“CACI”). If
    27   neither of the above sources has an instruction on the subject, counsel are
    28   directed to consult the current edition of O’Malley, et al., FEDERAL JURY

                                                -10-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 11 of 14 Page ID #:779




     1   PRACTICE AND INSTRUCTIONS. Each requested instruction shall (a) cite the
     2   authority or source of the instruction; (b) be set forth in full; (c) be on a separate
     3   page; (d) be numbered; (e) cover only one subject or principle of law; and (f) not
     4   repeat principles of law contained in any other requested instruction.
     5         The Court will send a copy of the jury instructions into the jury room for
     6   use by the jury during deliberations. Accordingly, in addition to the file copies
     7   described above, the parties shall file with the Courtroom Deputy Clerk and
     8   shall email to chambers on the first day of the trial a “clean set” of joint and/or
     9   proposed jury instructions that contain only the text of each instruction set forth
    10   in full on each page, with the caption “Court’s Instruction Number          ”
    11   (eliminating titles, supporting authority, indication of party proposing, etc.).
    12   This version will be referred to as the “Jury Copy” of the jury instructions.
    13         An index page shall accompany all jury instructions submitted. The index
    14   page shall indicate the following:
    15   •     The number of the instruction;
    16   •     A brief title of the instruction;
    17   •     The source of the instruction and any relevant case citations; and
    18   •     The page number of the instruction.
    19         EXAMPLE:
    20                     Number Title                     Source               Page
    21                     1           Burden of Proof      9th Cir. 12.02       7
    22
    23                     X. JOINT STATEMENT OF THE CASE
    24         Counsel shall prepare a joint statement of the case which will be read by
    25   the Court to the prospective panel of jurors prior to the commencement of voir
    26   dire. The statement should not be longer than three paragraphs. The statement
    27   shall be filed with the Court fourteen calendar days before the Final Pretrial
    28   Conference.

                                                   -11-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 12 of 14 Page ID #:780




     1                                       XI. TRIAL
     2         The Court sets firm trial dates. Counsel shall arrive at the Courtroom not
     3   later than 8:30 a.m. each day of trial. The Court reserves the time from 8:30 to
     4   9:00 a.m. to handle legal and administrative matters outside the presence of the
     5   jury. The trial will commence promptly at 9:00 a.m. Counsel shall anticipate
     6   matters that may need discussion or hearing outside the presence of the jury and
     7   to raise them during this period.
     8         The Court is in session with the jury on Mondays through Thursdays,
     9   9:00 a.m. to 4:30 p.m., with a morning and an afternoon break and a lunch
    10   recess from approximately 12:00 noon to 1:15 p.m. In most instances, jury
    11   selection is completed on the first morning of trial, and counsel should be
    12   prepared to give opening statements and to begin their presentation of evidence
    13   immediately thereafter.
    14         All counsel shall observe the following practices during trial:
    15   •     All counsel and parties shall rise when the jury enters and leaves the
    16         courtroom.
    17   •     Counsel shall stand when addressing the Court, including when objecting
    18         to opposing counsel’s questions.
    19   •     When objecting, counsel shall state only “objection” and the legal ground
    20         for the objection (e.g., hearsay, irrelevant, etc.). Counsel shall refrain
    21         from arguing the legal basis for the objection unless and until permission
    22         is granted to do so. Counsel shall instruct their witnesses to refrain from
    23         answering a question while an objection is pending.
    24   •     Counsel must seek leave to approach the Courtroom Deputy Clerk or the
    25         witness and shall question witnesses while standing at the lectern.
    26   •     Counsel shall not address or refer to witnesses or parties by first names
    27         alone, with the exception of witnesses under 14 years old.
    28   •     Counsel shall not discuss the law or argue the case in opening statements.

                                                 -12-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 13 of 14 Page ID #:781




     1   •     Counsel shall address all remarks to the Court and shall not directly
     2         address the Courtroom Deputy Clerk, the Court Reporter, opposing
     3         counsel, or the jury (except in opening statement and closing argument).
     4         Counsel must ask the Court for permission to talk off the record in order
     5         to speak with opposing counsel.
     6   •     Counsel shall not make an offer of stipulation unless he or she has
     7         conferred with opposing counsel and believes that the stipulation will be
     8         accepted.
     9   •     While Court is in session, counsel may not leave the counsel table to
    10         confer with witnesses, colleagues, or assistants elsewhere in the
    11         courtroom unless the Court grants permission to do so in advance.
    12   •     Where a party has more than one lawyer, only one may conduct the direct
    13         or cross-examination of a particular witness or make objections as to that
    14         witness.
    15   •     If a witness was on the stand before a recess or adjournment, counsel shall
    16         have the witness back on the stand and ready to proceed when Court
    17         resumes.
    18   •     If there is more than a brief delay between witnesses, the Court may deem
    19         that the party has rested.
    20   •     The Court attempts to cooperate with witnesses and will, except in
    21         extraordinary circumstances, accommodate them by permitting them to
    22         be examined out of sequence. Counsel should discuss any scheduling
    23         issues with opposing counsel. If there is an objection, counsel shall confer
    24         with the Court in advance.
    25                               XII. BENCH TRIALS
    26         Twenty-one calendar days before the trial date, each party shall prepare
    27   and serve on opposing counsel copies of the proposed Findings of Fact and
    28   Conclusions of Law. Each party shall review the other party’s proposed

                                                 -13-
Case 2:20-cv-02907-JWH-JEM Document 56 Filed 03/16/21 Page 14 of 14 Page ID #:782




     1   Findings and Conclusions and make such changes in the party’s own proposed
     2   Findings and Conclusions as necessary following such review. Fourteen
     3   calendar days before the trial date, each party shall lodge two copies of its
     4   proposed Findings of Fact and Conclusions of Law with the Court, also serving
     5   other parties if changes have been made. The parties shall be prepared to submit
     6   to the Court, and to exchange among themselves, supplemental Findings of Fact
     7   and Conclusions of Law during the course of the trial.
     8                                    XIII. WEBSITE
     9         Counsel are encouraged to review the Central District’s website for
    10   additional information: www.cacd.uscourts.gov.
    11         The Courtroom Deputy Clerk is ordered to serve a copy of this Order
    12   personally, electronically, or by mail on counsel for all parties to this action.
    13         IT IS SO ORDERED.
    14
    15   Dated: March 16, 2021
                                                  John W. Holcomb
    16                                            UNITED STATES DISTRICT JUDGE
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                  -14-
